Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2,7,11,13 and 15 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of Dielacher (US2019/0124748) discloses a graph representing energy vs exposure time. The prior art of Dammel (US2004/0185368) discloses a plot of the bake-exposed delay time of the photoresist versus the exposure energy to form a pattern. The prior art of Kao (US20070153098) discloses steps for generating a mapping curve comprising a plurality of plots each representing a relationship between the luminance value of one captured image and the exposure time value corresponding thereto, determining a preferred exposure time value which makes the image sensor capture an image having a luminance reference value. The prior art of Shibutani (US2005/0057546) discloses  a controller that sets initial values of at least one of a diaphragm amount, an exposure time, and a gain to values for causing control that the luminance level is increased toward a proper level when a power is turned on. The prior art of Belanger (US4541106) discloses that before making the sequence of exposures select the kVp and MA and exposure time desired for the low energy exposures and using the result of calculating MA and kVp product or first KW to determine what percentage this KW is of the maximum permissible KW according to said first plot where the x-ray tube grid is unbiased. Thus, while many references teaches cameras for determining energy vs time plot and calculating exposure time based on luminance vs exposure time, none of the references alone or in combination, provide a motivation to teach: “obtaining an energy value received when the camera collecting the imaging light spot; if the energy value is not within a set energy range, obtaining a curve parameter corresponding to an exposure time-energy curve according to the energy value and the first exposure time; calculating an estimated exposure time corresponding to an optimal energy value 

Regarding dependent claims 2-16, the claims are allowed as being dependent of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/28/2021